Title: From Thomas Jefferson to William Paxton, 29 December 1820
From: Jefferson, Thomas
To: Paxton, William


Sir
Monticello
Dec. 29. 20.
I should long ago have answered your friendly letter of Aug. 4. but that it was my intention soon after that to go to Bedford, and while there to visit the Natural bridge.but my journey was retarded till late in November and the winter set in so early, that in my state of feeble health, I was obliged to decline crossing the mountain. in the summer & autumn of the ensuing year I intend to pass 3. or 4. months in Bedford and shall then certainly go to the bridge. I know it is difficult to trace lines while the leaves are out, but that difficulty must be surmounted by patience. with my thanks for the kindness of your attention, which to one at such a distance is a real charity I tender you the assurance  esteem & respect.Th: Jefferson